EXHIBIT 10.2

CONNECTURE, INC.

2016 Bonus Plan

Overview

The purpose of this 2016 Bonus Plan (this “Plan”) is to encourage the
participating employees of Connecture, Inc. (the “Company”) to contribute to the
achievement of the Company’s goals and to share in the rewards of the Company’s
success. The term of this Plan is for the 2016 calendar year.

Eligible Employees

To be eligible to participate in the Plan, a person must be a regular full-time
employee of the Company or one of its wholly-owned subsidiaries. Each
participant’s aggregate annual target bonus shall be communicated to such
participant in a separate supplement to this Plan.

Bonus Calculation and Components

Bonus Calculation

Bonuses under the Plan will be largely determined by the Company’s performance
with respect to the following components: bookings, revenue, adjusted EBITDA and
cash on hand. Adjustments may be made from time to time at the sole discretion
of the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) (or its designee) to include or exclude certain items.
Bonus amounts will generally be paid during the first calendar quarter following
the end of the year following approval of the Company’s annual financial
statements.

Except as otherwise set forth herein or to the extent that an employee receives
written notice from our Chief Executive Officer that different bonus criteria is
applicable to such employee, such employee shall be eligible to receive an
aggregate bonus based on a specific percentage of such employee’s base salary.
The amount of the bonus will be determined by the applicable percentage of
completion of each target, applicable target’s associated weight and such
employee’s percentage payout. The percent achievement of a target within the
percentage payout range is to bear a direct relationship to the percentage
payout ranges for such employee.

Bookings

The bookings component consists of monthly bookings based on committed or
contracted levels in the Company’s customer agreements. Bookings may be measured
on a consolidated basis or by reference to a particular segment or business
unit, or a weighted combination thereof. The targets for this component will be
determined by the Compensation Committee or the Board of Directors in connection
with its annual budgeting process.

Revenue

The revenue component may consist of the Company’s consolidated revenue or the
revenue of a particular segment or business unit of the Company, or a weighted
combination thereof. The targets for this component will be determined by the
Compensation Committee or the Board of Directors in connection with its annual
budgeting process.



--------------------------------------------------------------------------------

Adjusted EBITDA

The Adjusted EBITDA component consists of the Company’s Adjusted EBITDA, which
the Company defines as net loss before net interest, other expense, taxes,
depreciation and amortization expense, adjusted to eliminate stock-based
compensation and non-cash impairments of goodwill, intangible and long-lived
assets. Adjusted EBITDA may be measured on a consolidated basis or by reference
to a particular segment or business unit, or a weighted combination thereof. The
targets for this component will be determined by the Compensation Committee or
the Board of Directors in connection with its annual budgeting process.

Cash On Hand

The cash on hand component consists of the amount of cash held in the Company’s
bank accounts and/or held for investment purposes, and which is reported on the
Company’s balance sheet in accordance with GAAP. The targets for this component
will be determined by the Compensation Committee or the Board of Directors in
connection with its annual budgeting process.

Payout Formula

Executive Officers

Each executive officer shall be eligible to receive an aggregate target bonus
equal to a percentage of such officer’s base salary, as agreed to between the
executive officer and the Company. The performance components of each executive
officer’s bonus calculation shall be determined on the basis of consolidated
Company performance. The percentage payout ranges and target weights for
executive officers are as follows:

 

Target

   Relative Weight
 

Company Consolidated Bookings

     15.00 % 

Company Consolidated Revenue

     40.00 % 

Company Consolidated Adjusted EBITDA

     25.00 % 

Cash on Hand

     20.00 % 

 

Percent Achievement of Bookings,

Revenue and Adjusted EBITDA Targets

   Percentage Payout
 

0% – 79.9%

     0%   

80% – 89.9%

     50% – 74.99%   

90% – 99.9%

     75% – 99.99%   

100% – 109.9%

     100% – 109.9%   

110% – 119.9%

     110% – 119.9%   

120% – 130%

     120% – 135%   



--------------------------------------------------------------------------------

General Provisions

 

  •   Bonuses are subject to all applicable taxes and other required deductions.

 

  •   The Plan will not be available to employees subject to the laws of any
jurisdiction which prohibits any provisions of this Plan or in which tax or
other business considerations make participation impracticable in the judgment
of the Board of Directors.

 

  •   The Plan does not constitute a guarantee of employment nor does it
restrict the Company’ rights to terminate employment at any time or for any
lawful reason.

 

  •   The Plan does not create vested rights of any nature nor does it
constitute a contract of employment or a contract of any other kind. The Plan
does not create any customary concession or privilege to which there is any
entitlement from year-to-year, except to the extent required under applicable
law. Nothing in the Plan entitles an employee to any remuneration or benefits
not set forth in the Plan nor does it restrict the Company’ rights to increase
or decrease the compensation of any employee, except as otherwise required under
applicable law.

 

  •   The Plan shall not become a part of any employment condition, regular
salary, remuneration package, contract or agreement, but shall remain gratuitous
in all respects. Bonuses are not to be taken into account for determining
severance pay, termination pay, “extra months” bonuses or payments, or any other
form of pay or compensation.

 

  •   The Plan is provided at the Company’s sole discretion and the Company may
modify or eliminate it at any time, individually or in the aggregate,
prospectively or retroactively, without notice or obligation. In addition, there
is no obligation to extend or establish a similar plan in subsequent years.

 

  •   The Plan shall not be pre-funded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of bonuses.

 

  •   This Plan constitutes the entire arrangement regarding the Plan,
supersedes any prior oral or written description of the Plan and may not be
modified except by a written document that specifically references this Plan and
is signed by the Company’s Chief Executive Officer.

 

  •   Employees who resign or are terminated prior to the actual payment of a
bonus shall not receive a bonus.

 

  •   Eligible employees who begin employment with the Company after the first
day of the fiscal year for which a bonus is paid shall be eligible to receive a
pro-rated bonus for such year. Employees are not eligible to participate for the
year of hire if employment begins on or after October 1st.



--------------------------------------------------------------------------------

  •   Employees who are separated from employment with the Company due to
divestiture, closure, or dissolution of a business are not eligible to receive a
bonus.

 

  •   Independent contractors, consultants, individuals who have entered into an
independent contractor or consultant agreement, temporary employees, contract
employees and interns are not eligible to participate in the Plan.

 

  •   The results of non-material acquisitions (defined as acquisitions
contributing $5 million or less of revenues during the year of acquisition)
completed during the year will be included in actual results for purposes of
determining the Percentage Achievement factor.